COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  Eduardo Fuentes Y., Individually, and           §           No. 08-20-00093-CV
  derivatively on behalf of Fox Holding
  Company, and derivatively on behalf of          §             Appeal from the
  Texas International Gas & Oil Company,
  and derivatively on behalf of Centro            §        County Court at Law No. 7
  Administrativo F-Siete, S.A. de C.V., and
  derivatively on behalf of Complejo              §         of El Paso County, Texas
  Industrial Fuentes, S.A. de C.V.,
                                                  §          (TC# 2016DCV0781)
                        Appellants,
                                                  §
  v.
                                                  §
  Cesar Fuentes, Individually and
  Derivatively on behalf of Texas                 §
  International Gas & Oil Company, Fox
  Holding Company, Rosa Yamel Fuentes             §
  Y., individually and as Independent
  Executrix of the Estate of Rosa Magali          §
  Fuentes Yanar a/k/a Rosa Magali Fuentes
  Yanar, Centro Administrativo F-Siete,           §
  S.A. de C.V., and Complejo Industrial
  Fuentes, S.A. de C.V.,                          §

                         Appellees.               §

                                                  §

                                            ORDER

       The Court GRANTS the Appellants’ Motion to Re-establish the Appellate Timetable.

       Therefore, the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the record is due on October 2, 2020.

                                                 1
       IT IS SO ORDERED this 22nd day of September, 2020.


                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.




                                                 2